DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    Oath/Declaration
2.    The oath/declaration filed on 05/22/2019 is acceptable.
                         Examiner’s Statement of Reasons for Allowance
3.    Claims 1-33 are allowed.
4.    The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches an integrated circuit (IC) structure, comprising an enhancement mode III-N transistor having a first source or drain terminal (S/D terminal) and a second S/D terminal; and a depletion mode III-N transistor having a first S/D terminal and a second S/D terminal, wherein the first S/D terminal of the enhancement mode III-N transistor is coupled to the source region, the second S/D terminal of the enhancement mode III-N transistor is coupled to the first S/D terminal of the depletion mode III-N transistor, and the second S/D terminal of the depletion mode III-N transistor is coupled to the drain region, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-16 are directly or indirectly depend on the independent claim 1.
      
        None of the prior art teaches an integrated circuit (IC) structure, comprising a III-N channel stack comprising a III-N semiconductor material and a polarization material; wherein: the first gate is between the source region and the second gate, the second gate is between the first gate and the drain region, and the first gate is configured to enable conduction between the source region and the drain region when a positive voltage is applied to the first gate, in combinations with the other structures as cited in the independent claim 17.
        Claim 18 is directly depend on the independent claim 17.
      
       None of the prior art teaches an integrated circuit (IC) structure, comprising a III-N channel stack comprising a III-N semiconductor material and a polarization material;
wherein: a first portion of the III-N channel stack is between the source region and the first gate, a second portion of the III-N channel stack is between the first gate and the second gate, and a third portion of the III-N channel stack is between the second gate and the drain region, in combinations with the other structures as cited in the independent claim 19.
        Claim 20 is directly depend on the independent claim 19.     
                                                 Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Honea et al. (U.S. Publication No. 2009/0065810 A1), and Hwang et al. (U.S. Publication No. 2020/0328296 A1). 
                                                     Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892